ANDREWS, J.
A motion having been heretofore made to review the taxation of costs by the clerk in this action, now, after reading- and filing notice of said motion, dated August 1, 1892, together with proof of its service by the affidavit of William Babcock, annexed thereto, dated August 1, 1892, and upon reading the bill of costs herein adjusted by the clerk, July 30, 1892, after hearing L. Karge, plaintiff's attorney, in support of said motion, and Frederick Seymour, Esq., one of the attorneys for the defendant Annie Stanley, as administratrix, etc., opposed, and due deliberation being had thereupon, it is hereby ordered that the costs, as taxed herein by the clerk of this court on July 30, 1892, at $37.57, are hereby, in all respects, confirmed.